INDEX TO THE SUPPLEMENTED ADMINISTRATIVE RECORD


     Final Rule: Religious Exemptions and Accommodations for
Coverage of Certain Preventive Services Under the Affordable Care Act
                 83 Fed. Reg. 57,536 (Nov. 15, 2018)


       Final Rule: Moral Exemptions and Accommodations for
Coverage of Certain Preventive Services Under the Affordable Care Act.
                 83 Fed. Reg. 57,592 (Nov. 15, 2018)
          Index for Rulemaking Record for the Religious and Moral 2018 Final Rules



                             Disc 1: 2010-2012 Rulemakings Part 1
    Bates Number    Description
                    I. Federal Register and other Guidance Documents
      0000001-      Interim Final Rules for Group Health Plans and Health Insurance Issuers
      0000035       Relating to Coverage of Preventive Services Under the Patient Protection
                    and Affordable Care Act, 75 Fed. Reg. 41,726-60 (July 19, 2010)
      0000036-      Requirement for Group Health Plans and Health Insurance Issuers to
      0000037       Provide Coverage of Preventive Services under the Patient Protection and
                    Affordable Care Act, 75 Fed. Reg. 41,787-88 (Dep’t of the Treasury, IRS,
                    July 19, 2010)
      0000038-      Group Health Plans and Health Insurance Issuers Relating to Coverage of
      0000043       Preventive Services Under the Patient Protection and Affordable Care Act,
                    76 Fed. Reg. 46,621-26 (Aug. 3, 2011)
      0000044-      Requirements for Group Health Plans and Health Insurance Issuers to
      0000045       Provide Coverage of Preventive Services under the Patient Protection and
                    Affordable Care Act, 76 Fed. Reg. 46,677-78 (Dep’t of the Treasury, IRS,
                    Aug. 3, 2011)
      0000046-      Group Health Plans and Health Insurance Issuers Relating to Coverage of
      00000511      Preventive Services Under the Patient Protection and Affordable Care Act,
                    77 Fed. Reg. 8725-30 (Feb. 15, 2012):
      0000056-      Health Resources and Services Administration (“HRSA”), Women’s
      0000057       Preventive Services: Required Health Plan Coverage Guidelines:
      0000058-      Center for Consumer Information and Insurance Oversight (CCIIO),
      0000063       Centers for Medicare & Medicaid Services (CMS), Guidance on the
                    Temporary Enforcement Safe Harbor for Certain Employers, Group Health
                    Plans and Group Health Insurance Issuers (Feb. 10, 2012)
                    II. Supporting Materials
                    A. Preventive Services Rule and Temporary Enforcement Safe Harbor:
                        Studies and Articles
      0000064-      Martha J. Bailey, More Power to the Pill: The Impact of Contraceptive
      0000096       Freedom on Women’s Life Cycle Labor Supply, 121 Q.J. Econ. 289-320
                    (2006)
      0000097-      John Bertko et al., ASPE Issue Brief: The Cost of Covering Contraceptives
      0000101       through Health Insurance (February 2012)
      0000102-      Gary Claxton et al., Employer Health Benefits: 2010 Annual Survey, 1-196
      0000313       (2010)
      0000314-      Committee on Preventive Services for Women; Institute of Medicine,
      0000563       Clinical Preventive Services for Women: Closing the Gaps, 1-250 (2011)
      0000564-      Cynthia Dailard, Special Analysis: The Cost of Contraceptive Insurance
      0000565       Coverage, 6 Guttmacher Rep. Pub. Pol’y. 12-13 (March 2003)


1
    Pages 0000052-0000055 are extraneous material that was inadvertently numbered.

                                                                                     Page 1 of 26
       Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


    0000566-      Jessica D. Gipson et al., The Effects of Unintended Pregnancy on Infant,
    0000586       Child, and Parental Health: A Review of the Literature, 39 Stud. Fam.
                  Plan. 18-38 (2008)
    0000587-      Claudia Goldin & Lawrence F. Katz, Career and Marriage in the Age of the
    0000591       Pill, 90 Am. Econ. Rev. 461-65 (2000)
    0000592-      Claudia Goldin and Lawrence F. Katz, The Power of the Pill: Oral
    0000633       Contraceptives and Women’s Career and Marriage Decisions, 110 J. Pol.
                  Econ. 730-70 (2002)
    0000634-      Ifigeneia Mavranezouli, Health economics of contraception, 23 Best Prac.
    0000645       & Res. Clinical Obstetrics and Gynaecology 187-98 (2009)
    0000646-      Debbie Postlethwaite et al., A comparison of contraceptive procurement
    0000651       pre- and post-benefit change, 76 Contraception 360-365 (2007)
    0000652-      Adam Sonfield, The Case for Insurance Coverage of Contraceptive
    0000656       Services And Supplies Without Cost-Sharing, 14 Guttmacher Pol’y. Rev. 7-
                  10, 15 (2011)
    0000657-      Adam Sonfield et al., U.S. Insurance Coverage of Contraceptives and the
    0000664       Impact Of Contraceptive Coverage Mandates, 2002, 36 Persp. Sexual
                  Reprod. Health 72-79 (2004):
    0000665-      Testimony of Guttmacher Inst., submitted to the Comm. on Preventative
    0000684       Serv. for Women, Inst.Of Med. 1-20 (January 12, 2011)
    0000685-      James Trussell et al., Cost effectiveness of contraceptives in the United
    0000694       States, 79 Contraception 5-14 (2009)
    0000695-      James Trussell, The cost of unintended pregnancy in the United States, 75
    0000697       Contraception 168-70 (2007)
                  B. Regulatory Impact Analysis: Studies and Articles2
    0000698-      AHIP Ctr. for Policy and Research, A Survey of Preventive Benefits in
    0000705       Health Savings Account (HSA) Plans, JULY 2007, 1-7 (2007)
    0000706-      Nicholas Alexander et al., Family Violence Prevention Fund, A Guide for
    0000733       Policy Makers: Realizing the Promise of Home Visitation: Addressing
                  Domestic Violence and Child Maltreatment 1-28 (2010)
    0000734-      Am. Acad. of Family Physicians (AAFP), Order No. 1968, Summary of
    0000741       Recommendations for Clinical Preventive Services 1-16 (2009)
    0000742-      American Cancer Society, Atlanta, USA et al., Ovarian cancer and oral
    0000753       contraceptives: collaborative reanalysis of data from 45 epidemiological
                  studies including 23257 women with ovarian cancer and 87303 controls,
                  371 The Lancet 303-14 (January 26, 2008)
    0000754-      The Am. Coll. of Obstetricians and Gynecologists, Comm. on Gynecologic
    0000761       Practice, Committee Opinion No. 483, Primary and Preventive Care:
                  Periodic Assessments, 1-8 (April 2011)



2
  The Bertko, Claxton, and Sonfield articles (pages 0000097-0000313, 0000652-0000604) were
also considered for the Regulatory Impact Analysis but are produced only once.

                                                                                Page 2 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


0000762-     Memorandum from Cathi Callahan, Actuarial Research Corp., Adding free
0000767      preventive care for women: ARC estimates from July 1, 2011 1-6 (July 19,
             2011)
0000768-     CDC & Wash. Bus. Grp. on Health, Promoting Healthy Pregnancies:
0000790      Counseling and Contraception as the First Step, Report of a Consultation
             with Business and Health Leaders 1-14 (2000)
0000791-     Linda Chamberlain & Rebecca Levenson, Family Violence Prevention
0000842      Fund, Reproductive Health and Partner Violence Guidelines: An
             Integrated Response to Intimate Partner Violence and Reproductive
             Coercion 1-48 (2010)
0000843-     Kelly R. Culwell & Joe Feinglass, The Association of Health Insurance
0000847      With Use of Prescription Contraceptives, 39 Persp. on Sexual & Reprod.
             Health 226-30 (2007)
0000848-     Congressional Budget Office, Estimate Reflects H3162WM_RH &
0000857      Rules_005, Estimated Effect on Direct Spending and Revenues of H.R.
             3162, the Children’s Health and Medicare Protection Act, for the Rules
             Committee 1-9 (2007)
0000858-     Jacqueline E. Darroch, Guttmacher Inst., Cost to Employer Health Plans of
0000868      Covering Contraceptives: Summary, Methodology and Background (1998)
0000869-     Joerg Dreweke, Guttmacher Inst., 1.94 Million Unintended Pregnancies and
0000871      810,000 Abortions Are Prevented Each Year by Publicly Funded Family
             Planning Services (February 24, 2009)
0000872-     Constance M. Horgan et al., U.S. Dep’t of Health and Human Serv., DHHS
0000955      Pub. No. (SMA) 03-3797, Special Report: The Provision of Mental Health
             Services in Managed Care Organizations, 1-71 (2003)
0000956-     Brian W. Jack et al., The clinical content of preconception care: an
0000969      overview and preparation of this supplement, 2008 Am. J. Obstetrics &
             Gynecology S266-79 (Supp. Dec. 2008)
0000970-     Memorandum from Marylouise Kelley, Dir. of Admin. Of Children and
0000975      Families’ Family Violence Prevention Program Office to Office of the
             Assistant Sec’y for Planning and Evaluation and other Health and Human
             Serv. Agency Staff (April 11, 2011)
0000976-     Lenard I. Lesser et al., Comparison Between US Preventive Services Task
0000981      Force Recommendations and Medicare Coverage, 9 Annals of Fam. Med.
             44-49 (2011)
0000982-     Brigid McCaw, AHRQ Health Care Innovations Exchange, Family
0000993      Violence Prevention Program Significantly Improves Ability to Identify and
             Facilitate Treatment for Patients Affected by Domestic Violence (2009)
0000994-     Wayne Metcalf, Contraceptive Coverage Report 1-8 (December 2001)
0001001
0001002-     William D. Mosher & Jo Jones, Division of Vital Statistics, Use of
0001085      Contraception in the United States: 1982-2008 1-77, May 2010, Series 23,
             No. 29, DHHS Publication No, (PHS) 2010-1350
0001086-     Nat’l Bus. Grp. on Health, Investing in Maternal and Child Health: An
0001412      Employer’s Toolkit (Kathryn Phillips Campbell et al., 2007)
                                                                            Page 3 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


0001413-     Nat’l Women’s Law Cent., Covering Prescription Contraceptives in
0001414      Employee Health Plans: How This Coverage Saves Money 1-2 (2006)
0001415-     Charles E. Phelps, Economics of Healthcare Financing: Implications for
0001425      Breastfeeding, 5 Breastfeeding Med. 191-199 (2010)
0001426-     Usha Ranji et al., State Medicaid Coverage of Family Planning Services:
0001457      Summary of State Survey Findings, 1-29 (2009)
0001458-     Senate of Hawaii, 822 S.B. No. S.D. 2 H.D. 2 C.D. 1, 1999 Leg., 20th Sess.
0001465      (Haw. 1999)
0001466-     James Trussell et al., The Economic Value of Contraception: A
0001475      Comparison of 15 Methods, 85 Am. J. Public Health 494-503 (1995)
             III. Congressional and Other Correspondence
0001476-     Letter from Mike Doyle, Member of Congress, to Kathleen Sebelius,
0001477      Secretary of Health and Human Services (Feb. 7, 2012)
0001478-     Letter from Senator Michael B. Enzi to Kathleen Sebelius, Secretary of
0001479      Health and Human Services (Feb. 8, 2012)
0001480      Letter from Senator Charles E. Grassley to Kathleen Sebelius, Secretary of
             Health and Human Services (Feb. 7, 2012)
0001481      Letter from Dr. Joe Heck, Member of Congress, to Kathleen Sebelius,
             Secretary of Health and Human Services (Feb. 8, 2012)
0001482-     Letter from Senator Dean Heller to Kathleen Sebelius, Secretary of Health
0001483      and Human Services (Feb. 7, 2012)
0001484      Letter from John B. Larson, Member of Congress, to Kathleen Sebelius,
             Secretary of Health and Human Services (Jan. 31, 2012)
0001485      Letter from Denny Rehberg, Member of Congress, to Kathleen Sebelius,
             Secretary of Health and Human Services (Feb. 8, 2012)
0001486      Letter from Silvestre Reyes, Member of Congress, to Kathleen Sebelius,
             Secretary of Health and Human Services (Feb. 2, 2012)
0001487-     Letter from Senator John D. Rockefeller to Kathleen Sebelius, Secretary of
0001488      Health and Human Services (Feb. 9, 2012)
0001489-     Letter from Silvestre Scalise et al., Members of Congress, to Kathleen
0001502      Sebelius, Secretary of Health and Human Services (Feb. 6, 2012)
0001503      Letter from Steve Stivers, Member of Congress, to Kathleen Sebelius,
             Secretary of Health and Human Services (Feb. 9, 2012)
0001504-     Letter from Jon Bruning, Attorney General of Nebraska, et al. to Kathleen
0001507      Sebelius, Secretary of Health and Human Services, Timothy Geithner,
             Secretary of the Treasury, and Hilda Solis, Secretary of Labor (Feb. 10,
             2012)
0001508-     Letter from Christopher Shays, Former Member of Congress, to Kathleen
0001509      Sebelius, Secretary of Health and Human Services (Feb. 8, 2012)
             IV. Public Comments
0001510-     Consolidated Comments on Interim Final Rule
0002249
                  Disc 2: 2010-2012 Rulemakings Part 2
0002250-     Comments on Amended Interim Final Rule Submitted to HHS
0163461
                                                                            Page 4 of 26
          Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


                          Disc 3: 2010-2012 Rulemakings Part 3
       0163462-      Comments submitted to DOL on IFR
       0178951
       0178952-      Comments submitted in response to IRS-2010-0017
       0180013
       0180014-      Comments submitted in response to IRS-2010-0040
       0181059
                                 Disc 4: 2013 Rulemaking Part 1
                     I. Federal Register and other Guidance Documents
       0000013-      Coverage of Certain Preventive Services Under the Affordable Care Act,
        000031       Final Rules, 78 Fed. Reg. 39870-99 (July 2, 2013)
       000032-       Patient Protection and Affordable Care Act; HHS Notice of Benefit and
        000164       Payment Parameters for 2014,78 Fed Reg. 15410-541 (Mar. 11, 2013)
       000165-       Coverage of Certain Preventive Services Under the Affordable Care
        000185       Act, Proposed Rules, 78 Fed. Reg. 8456-76 (Feb. 6, 2013)
       000186-       Certain Preventive Services Under the Affordable Care Act, Advance
        000193       Notice of Proposed Rulemaking, 77 Fed. Reg. 16501-08 (Mar. 21, 2012)
       000194-       Student Health Insurance Coverage, Final Rule, 77 Fed. Reg. 16453-70
        000211       (Mar. 21, 2012)
       000212-       Group Health Plans and Health Insurance Issuers Relating to Coverage of
        000217       Preventive Services Under the Patient Protection and Affordable Care Act,
                     77 Fed. Reg. 8725-30 (Feb. 15, 2012)
       000218-       Group Health Plans and Health Insurance Issuers Relating to Coverage of
       000223        Preventive Services Under the Patient Protection and Affordable Care Act,
                     76 Fed. Reg. 46,621-26 (Aug. 3, 2011)
       000224-       Requirements for Group Health Plans and Health Insurance Issuers to
       000225        Provide Coverage of Preventive Services under the Patient Protection and
                     Affordable Care Act, 76 Fed. Reg. 46,677-78 (Dep’t of the Treasury, IRS,
                     Aug. 3, 2011)
       000226-       Interim Final Rules for Group Health Plans and Health Insurance Issuers
       000260        Relating to Coverage of Preventive Services Under the Patient Protection
                     and Affordable Care Act, 75 Fed. Reg. 41,726-60 (July 19, 2010)
       000261-       Requirement for Group Health Plans and Health Insurance Issuers to
       000262        Provide Coverage of Preventive Services under the Patient Protection and
                     Affordable Care Act, 75 Fed. Reg. 41,787-88 (Dep’t of the Treasury, IRS,
                     July 19, 2010)
       000263-       Guidance on the Temporary Enforcement Safe Harbor for Certain
       000269        Employers, Group Health Plans, and Group Health Insurance Issuers with
                     Respect to the Requirement to Cover Contraceptive Services Without Cost
                     Sharing Under Section 2713 of the Public Health Service Act, Section
                     715(a)(1) of the Employee Retirement Income Security Act, and Section
                     9815(a)(1) of the Internal Revenue Code (June 28, 2013)

3
    Bates numbering restarts with Disc 4 and the 2013 rulemaking.

                                                                                    Page 5 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


000270-     Guidance on the Temporary Enforcement Safe Harbor for Certain
000276      Employers, Group Health Plans, and Group Health Insurance Issuers with
            Respect to the Requirement to Cover Contraceptive Services Without Cost
            Sharing Under Section 2713 of the Public Health Service Act, Section
            715(a)(1) of the Employee Retirement Income Security Act, and Section
            9815(a)(1) of the Internal Revenue Code (August 15, 2012)
000277-     Guidance on the Temporary Enforcement Safe Harbor for Certain
000282      Employers, Group Health Plans, and Group Health Insurance Issuers with
            Respect to the Requirement to Cover Contraceptive Services Without Cost
            Sharing Under Section 2713 of the Public Health Service Act, Section
            715(a)(1) of the Employee Retirement Income Security Act, and Section
            9815(a)(1) of the Internal Revenue Code (February 10, 2012)
000283-     Health Resources and Services Administration (“HRSA”), Women’s
000284      Preventive Services: Required Health Plan Coverage Guidelines
            II. Supporting Materials
000285-     Institute of Medicine, Committee on Preventive Services for Women:
000534      Clinical Preventive Services for Women: Closing the Gaps (2011)
000535-     Zhu, B., Effect of Interpregnancy Interval on Birth Outcomes: Findings
000543      from Recent U.S. Studies, International Journal of Gynecology & Obstetrics,
            89:S25-S33 (2005)
000544-     Fuentes-Afflick, E., & Hessol, N., Interpregnancy Interval and the Risk of
000551      Premature Infants, Obstetrics & Gynecology, 95(3):383-390 (Mar. 2000)
000552-     Peipert, J., et al., Preventing Unintended Pregnancies by Providing No-Cost
000558      Contraception, Obstetrics & Gynecology, 120(6): 1291-1297 (Dec. 2012)
000559-     Conde-Aguledo, A., et al., Birth Spacing and Risk of Adverse Perinatal
000573      Outcomes – A Meta-Analysis, Journal of the American Medical Association,
            295(15): 1809-1823 (2006)
000574-     Bongaarts, J., & Westoff, C., The Potential Role of Contraception in
000583      Reducing Abortion, Studies in Family Planning, 31(3): 193-202 (2000)
000584-     Sawhill, R., et al., An Ounce of Prevention: Policy Prescriptions to Reduce
000607      the Prevalence of Fragile Families, Future of Children, 20(2): 133-155
000608-     Frost, J., et al., Contraceptive Needs and Services, National and State Data,
000630      2008 Update, New York: Guttmacher Institute (2010)
000631-     Cohen, J., et al., New England Journal of Medicine. 2008, 358:661-663
000633      (February 14, 2008)
000634-     Bluhm, W., ed., Group Insurance, 5th Ed. (2007), 459-460
000636
000637-     Office of Assistant Secretary for Planning and Evaluation, U.S. Department
000640      of Health and Human Services, Cost-Neutrality of Contraceptive Coverage
            (June 28, 2013)
000641-     Kaiser Family Found. & Health Res. & Ed. Trust, Employer Health Benefits
000864      2012 Annual Survey
000865-     Gold, R., et al., Next Steps for America’s Family Planning Program:
000908      Leveraging the Potential of Medicaid and Title X in an Evolving Health
            Care System, The Guttmacher Inst. (Feb. 2009)

                                                                             Page 6 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


000909-     Edwards, J., et al., Evaluation of Medicaid Family Planning
001022      Demonstrations, The CAN Corporation, CMS Contract No. 752-2-415921
            (Nov. 2003)
001023-     State Policies in Brief, Insurance Coverage of Contraceptives, Guttmacher
001026      Institute (June 2013)
001027-     Martha J. Bailey, More Power to the Pill: The Impact of Contraceptive
001059      Freedom on Women’s Life Cycle Labor Supply, 121 Q.J. Econ. 289-320
            (2006)
001060-     John Bertko, et al., ASPE Issue Brief: The Cost of Covering Contraceptives
001064      through Health Insurance (Feb. 2012)
001065-     Gary Claxton et al., Employer Health Benefits: 2010 Annual Survey (2010)
001276
001277-     Cynthia Dailard, Special Analysis: The Cost of Contraceptive Insurance
001278      Coverage, 6 Guttmacher Rep. Pub. Pol’y. 12-13 (Mar. 2003)
001279-     Jessica D. Gipson et al., The Effects of Unintended Pregnancy on Infant,
001299      Child, and Parental Health: A Review of the Literature, 39 Stud. Fam.
            Plan. 18-38 (Mar. 2008)
001300-     Claudia Goldin & Lawrence F. Katz, Career and Marriage in the Age of the
001304      Pill, 90 Am. Econ. Rev. 461-65 (May 2000)
001305-     Claudia Goldin and Lawrence F. Katz, The Power of the Pill: Oral
001346      Contraceptives and Women’s Career and Marriage Decisions, 110 J. Pol.
            Econ. 730-70 (2002)
001347-     Ifigeneia Mavranezouli, Health Economics of Contraception, 23 Best Prac.
001358      & Res. Clinical Obstetrics and Gynecology 187-98 (2009)
001359-     Debbie Postlethwaite et al., A Comparison of Contraceptive Procurement
001364      Pre- and Post-Benefit Change, 76 Contraception 360-365 (2007)
001365-     Adam Sonfield, The Case for Insurance Coverage of Contraceptive
001369      Services And Supplies Without Cost-Sharing, 14 Guttmacher Pol’y. Rev. 7-
            10, 15 (2011)
001370-     Adam Sonfield et al., U.S. Insurance Coverage of Contraceptives and the
001377      Impact of Contraceptive Coverage Mandates, 2002, 36 Persp. Sexual
            Reprod. Health 72-79 (2004)
001378-     Testimony of Guttmacher Inst., submitted to the Comm. on Preventative
001397      Serv. for Women, Institute of Medicine, 1-20 (Jan. 12, 2011)
001398-     James Trussell et al., Cost Effectiveness of Contraceptives in the United
001407      States, 79 Contraception 5-14 (2009)
001408-     James Trussell, The Cost of Unintended Pregnancy in the United States, 75
001410      Contraception 168-70 (2007)
001411-     AHIP Ctr. for Policy and Research, A Survey of Preventive Benefits in
001418      Health Savings Account (HSA) Plans, July 2007 1-7 (Nov. 2007)
001419-     Nicholas Alexander et al., Family Violence Prevention Fund, A Guide for
001446      Policy Makers: Realizing the Promise of Home Visitation: Addressing
            Domestic Violence and Child Maltreatment 1-28 (2010)
001447-     Am. Acad. of Family Physicians (AAFP), Order No. 1968, Summary of
001454      Recommendations for Clinical Preventive Services 1-16 (Oct. 2009)

                                                                           Page 7 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


001455-     American Cancer Society, Atlanta, USA et al., Ovarian Cancer and Oral
001466      Contraceptives: Collaborative Reanalysis of Data from 45 Epidemiological
            Studies Including 23257 Women with Ovarian Cancer and 87303 Controls,
            371 The Lancet 303-14 (Jan. 26, 2008)
001467-     The Am. Coll. of Obstetricians and Gynecologists, Comm. on Gynecologic
001474      Practice, Committee Opinion No. 483, Primary and Preventive Care:
            Periodic Assessments, 1-8 (Apr. 2011)
001475-     Wash. Bus. Grp. on Health, Promoting Healthy Pregnancies: Counseling
001497      and Contraception as the First Step, Report of a Consultation with Business
            and Health Leaders 1-14 (Sept. 20, 2000)
001498-     Linda Chamberlain & Rebecca Levenson, Family Violence Prevention
001549      Fund, Reproductive Health and Partner Violence Guidelines: An
            Integrated Response to Intimate Partner Violence and Reproductive
            Coercion 1-48 (2010)
001550-     Kelly R. Culwell & Joe Feinglass, The Association of Health Insurance
001554      With Use of Prescription Contraceptives, 39 Persp. on Sexual & Reprod.
            Health 226-30 (Dec. 2007)
001555-     Congressional Budget Office, Estimated Effect on Direct Spending and
001564      Revenues of H.R. 3162, the Children’s Health and Medicare Protection Act,
            for the Rules Committee (Aug. 1, 2007)
001565-     Jacqueline E. Darroch, Guttmacher Inst., Cost to Employer Health Plans of
001575      Covering Contraceptives: Summary, Methodology and Background (June
            1998)
001576-     Joerg Dreweke, Guttmacher Inst., 1.94 Million Unintended Pregnancies and
001577      810,000 Abortions Are Prevented Each Year by Publicly Funded Family
            Planning Services (Feb. 24, 2009)
001578-     Brian W. Jack et al., The Clinical Content of Preconception Care: an
001591      Overview and Preparation of This Supplement, 2008 Am. J. Obstetrics &
            Gynecology S266-79 (Supp. Dec. 2008)
001592-     Wayne Metcalf, Contraceptive Coverage Report 1-8 (Dec. 2001)
001599
001600-     William D. Mosher & Jo Jones, Division of Vital Statistics, Use of
001683      Contraception in the United States: 1982-2008 1-77, Series 23, No. 29,
            DHHS Publication No, (PHS) 2010-1350 (May 2010)
001684-     Nat’l Bus. Grp. on Health, Investing in Maternal and Child Health: An
002010      Employer’s Toolkit, Kathryn Phillips Campbell et al., (2007)
002011-     Nat’l Women’s Law Cent., Covering Prescription Contraceptives in
002012      Employee Health Plans: How This Coverage Saves Money 1-2 (May 2006)
002013-     Usha Ranji et al., State Medicaid Coverage of Family Planning Services:
002044      Summary of State Survey Findings, 1-29 (Nov. 2009)
002045-     James Trussell et al., The Economic Value of Contraception: A Comparison
002054      of 15 Methods, 85 Am. J. Public Health 494-503 (Apr. 1995)
002055-     Senate of Hawaii, 822 S.B. No. S.D. 2 H.D. 2 C.D. 1, 1999 Leg., 20th Sess
002062      (Haw. 1999)
002063-     National Association of Health Underwriters, Consumer Guide to Group

                                                                            Page 8 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


002065      Health Insurance, http://www.nahu.org/consumer/GroupInsurance.cfm
002066-     FAQs About Affordable Care Act Implementation (Part XII), Q3 (February
002074      20, 2013)
002075-     CBO Letter to Congressman Nathan Deal, (August 7, 2009)
002081
002082-     Work Group of the American Academy of Actuaries, Large Group Medical
002108      Insurance Reserves, Liabilities, and Actuarial Assets, Exposure Draft (Jan.
            2013)
002109-     PRA burden estimates
002109
002110-     Data on Catholic Organizations
002110
002111-     Notes from calls with AHIP
002112
002113-     Notes from calls with BCBSA
002116
002117-     Notes from call with Aetna
002118
002119-     Notes from call with Kaiser
002120
002121-     DOL analysis of Form 5500 data
002123
002124-     S.Amdt. 2791 to S.Amdt. 2786 to H.R. 3590, Service Members Home
002144      Ownership Tax Act of 2009 (Nov. 30, 2009)
002145-     Statement of Senator B. Boxer, S12025, Service Members Home Ownership
002155      Tax Act of 2009 (Dec. 1, 2009)
002156-     Statement of Senator D. Feinstein, S12114, Service Members Home
002202      Ownership Tax Act of 2009 (Dec. 2, 2009)
002203-     Statement of Senator A. Franken, S12271, Service Members Home
002238      Ownership Tax Act of 2009 (Dec. 3, 2009)
002239-     Statement of Senator B. Nelson, S12277, Service Members Home
002274      Ownership Tax Act of 2009 (Dec. 3, 2009)
002275-     Office of Management and Budget (OMB) Circular No. A-25 Revised
002283
                      Disc 5: 2013 Rulemaking Part 2
002284-     2011 Medical Loss Ratio Data
025414
                       Disc 6: 2013 Rulemaking Part 3
            III. Public Comments
025415-     NPRM Public Comments
289805
289806-     ANPRM Public Comments
373095
                     Disc 7: 2014 Rulemaking Comments

                                                                            Page 9 of 26
          Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


       1878064-      EBSA Comments on 2014 interim final rule, 79 Fed. Reg. 51092 (Aug. 27,
        203998       2014)
       203999-       CMS Comments on 2014 proposed rule, 79 Fed. Reg. 51118 (Aug. 27,
        218050       2014)
                     IRS Comments on REG–129507–14, which cross-referenced the 2014
       272991-       interim final rule, 79 Fed. Reg. 51092 (Aug. 27, 2014). 14 comments, from
       273103        Jay Sekulow, Gregory Baylor, A. Franzonello, D. Burke, B. Lyynn, M.
                     Garrett, J. Slackman, J. Handleman, Shirley Hoogstra, Sarah Kwiatkowski,
                     Robert O’Hara, Wendy Krasner, Glenna Soirez, William Garfield, Stephen
                     Cooper, Marie Hilliard, and Michael Moses.
                               Disc 8: 2016 Rulemaking Comments
       218051-       CMS comments on 2016 request for information, 81 Fed. Reg. 47741 (July
       272990        22, 2016)
                                      Disc 9: 2015 Rulemaking
                          Final Rule 80 Fed. Reg. 41318 (July 14, 2015)
                     I. Federal Register Documents
          15         Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Final Rules, 80 Fed. Reg. 41318 (July 14, 2015)
           2         Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Interim Final Rules, 79 Fed. Reg. 51092 (August 27, 2014)
           3         Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Proposed Rules, 79 Fed. Reg. 51118 (August 27, 2014)
           4         Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Final Rules, 78 Fed. Reg. 39870 (July 2, 2013)
           5         Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Proposed Rules, 78 Fed. Reg. 8456 (Feb. 6, 2013)
           6         Certain Preventive Services Under the Affordable Care Act, Advance
                     Notice of Proposed Rulemaking, 77 Fed. Reg. 16501 (Mar. 21, 2012)
          7          Student Health Insurance Coverage, Final Rules, 77 Fed. Reg. 16453 (Mar.
                     21, 2012)
           8         Group Health Plans and Health Insurance Issuers Relating to Coverage of
                     Preventive Services Under the Patient Protection and Affordable Care Act,
                     Final Rules, 77 Fed. Reg. 8725 (Feb. 15, 2012)
           9         Group Health Plans and Health Insurance Issuers Relating to Coverage of
                     Preventive Services Under the Patient Protection and Affordable Care Act,
                     Amended Interim Final Rules, 76 Fed. Reg. 46621 (Aug. 3, 2011)
          10         Group Health Plans and Health Insurance Issuers Relating to Coverage of
                     Preventive Services Under the Patient Protection and Affordable Care Act,
                     Interim Final Rules, 75 Fed. Reg. 41726 (July 19, 2010)
                     II. Supporting Materials
       273104-       1. HRSA Guidelines on Women's Preventive Services

4
    Numbering restarts from 187806 on Disc 7.
5
    Federal Register documents not Bates stamped because the PDFs are certified and secure.
                                                                                   Page 10 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


273106
273107-     2. Guidance on the Temporary Enforcement Safe Harbor for Certain
273113      Employers, Group Health Plans and Group Health Insurance Issuers with
            Respect to the Requirement to Cover Contraceptive Services Without Cost
            Sharing Under Section 2713 of the Public Health Service Act, Section
            715(a)(1) of the Employee Retirement Income Security Act, and Section
            9815(a)(1) of the Internal Revenue Code (June 28, 2013)
273114-     3. Department of Labor Self Certification Form (EBSA Form 700)
273115
273116-     4. FAQs About Affordable Care Act Implementation (Parts II)
273119
273120-     5. FAQs About Affordable Care Act Implementation (Parts V)
273125
273126-     6. FAQs About Affordable Care Act Implementation (Part XII)
273130
273131-     7. FAQs About Affordable Care Act Implementation (Parts XIX)
273137
273138      8. FAQs About Affordable Care Act Implementation (Parts XX)
273139-     9. FAQs About Affordable Care Act Implementation (Parts XXVI)
273145
273146-     10. HHS Model Notice
273148
273149-     11. IRS FAQs About Closely-Held Corporation
273151
273152-     12. Call, K. T., McAlpine, D. D., Garcia, C. M., Shippee, N., Beebe, T.,
273159      Adeniyi, T. C., & Shippee, T. (2014). Barriers to Care in an Ethnically
            Diverse Publicly Insured Population. Medical Care
273160-     13. Reed, M. E., Graetz, I., Fung, V., Newhouse, J. P., & Hsu, J. (2012). In
273168      consumer-driven health plans, a majority of patients were unaware of free
            or low-cost preventive care. Health Affairs, 31(12), 2641–2648
273169-     14. “Health Insurance Coverage Bulletin,” March 2013 Annual Social and
273203      Economic Supplement to the Current Population Survey
273204      15. 2013 Estimates of Plan Counts
273205      16. Agency for Healthcare Research and Quality, Center for Financing,
            Access and Cost Trends. 2013 Medical Expenditure Panel Survey-Insurance
            Component – Table III.A.2.e
273206-     17. Census of Government, Government Organization Summary Report:
273209      2012
273210-     18. Kaiser Family Foundation and Health Research and Education Trust,
272453      Employer Health Benefits 2014 Annual Survey (2014)
272454-     19. Kaiser Family Foundation and Health Research and Education Trust,
273673      Employer Health Benefits 2011 Annual Survey (2011)
273674-     20. ASPE, Health Insurance Marketplaces 2015 Open Enrollment Period:
273746      March Enrollment Report

                                                                           Page 11 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


273747-     21. AHRQ, Evaluation of the U.S. Preventive Services Task Force
273870      Recommendations for Clinical Preventive Services, Publication No. 08-
            M011-EF (December, 2007)
273871-     22. US Preventive Services Task Force, USPSTF A and B
273879      Recommendations (October 2014)
273880-     23. CDC. Vital Signs: colorectal cancer screening test use—United States,
273903      2012. MMWR 2013; 62:881–888
273904-     24. Behavioral Risk Factor Surveillance System Numbers (2012)
273906
273907-     25. CDC Focuses on Need for Older Adults To Receive Clinical Preventive
273924      Services, brief released by CDC (2012)
273925-     26. Meeker D, Joyce GF, Malkin J, et al. Coverage and preventive
273936      screening. Health Serv. Res. 2011; 46:173–184
273937-     27. Jill Bernstein, Deborah Chollet, and G. Gregory Peterson, Encouraging
273941      Appropriate Use of Preventive Health Services, Issue Brief Mathematica
            Policy Research Inc., Princeton, NJ (May 2010) Number 2
273942-     28. National Commission on Prevention Priorities. Preventive Care: A
273997      National Profile on Use, Disparities, and Health Benefits. Partnership for
            Prevention, August 2007
273998-     29. Woolf, Steven. A Closer Look at the Economic Argument for Disease
273991      Prevention. JAMA 2009; 301(5):536–538
273992-     30. Maciosek, Michael V., Coffield, Ashley B., Flottemesch, et al., Use of
273997      Preventive Services In U.S. Health Care Could Save Lives At Little Or No
            Cost. Health Affairs 2010, 29(9) 1656–1660
273998-     31. The Commonwealth Fund. ‘‘Current Trends in Health Coverage and the
274041      Effects of Implementing the Affordable Care Act’’ (2013)
274042-     32. Lau JS, Adams SH, Park MJ, Boscardin WJ, Irwin CE. Improvement in
274047      preventive care of young adults after the affordable care act: the affordable
            care act is helping. JAMA Pediatr. 2014; 168(12):1101–1106
274048-     33. Sonfield, A., Tapales, A., Jones RK., Finer, LB. Impact of the federal
274052      contraceptive coverage guarantee on out-of-pocket payments for
            contraceptives: 2014 update. Contraception, 2015: 91(1): 44–48
274053-     34. Modern Infectious Disease Epidemiology by Johan Giesecke 1994,
274067      Chapter 18, The Epidemiology of Vaccination
274068-     35. Unhealthy U.S. Workers’ Absenteeism Costs $153 Billion. Well-Being,
274074      Gallop October 17, 2011
274075-     36. Health and Productivity Among U.S. Workers, Karen Davis, Ph.D.,
274086      Sara R. Collins, Ph.D., Michelle M. Doty, Ph.D., Alice Ho, and Alyssa L.
            Holmgren, The Commonwealth Fund, August 2005
274087-     37. Children Who Missed 11 or More Days of School per Year Due to
274089      Illness or Injury, Kids Count Data Center
274090-     38. Vaughn, B., Princiotta, D., Barry, M., Fish, H., & Schmitz, H. (2013).
274101      Safe Supportive Living Brief: Schools and The Affordable Care Act


                                                                            Page 12 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


274102-     39. Zhou F, Santoli J, Messonnier ML, et al. Economic Evaluation of the 7-
274111      Vaccine Routine Childhood Immunization Schedule in the United States,
            2001. Arch Pediatr Adolesc Med. 2005; 159(12):1136–1144
274112-     40. Whitney, CG., Zhou, F., Singleton, J., Schuchat, A. Benefits from
274139      Immunization During the Vaccines of Children Program Era—United
            States, 1994– 2013. MMWR 2014; 63(16):352–355
274140-     41. McAfee, T., Babb, S., McNabb, S., Fiore, MC. N Engl J Med 2015;
274142      372:5–7
274143-     42. Stevens, J., Oakkar, EE., Cui, Z., Cai, J., Truesdale, KP. US adults
274147      recommended for weight reduction by 1998 and 2013 obesity guidelines,
            NHANES 2007–2012, 2015 Obesity 23(3) 527–531
274148-     43. Ogden CL, Carroll MD, Kit BK, Flegal KM. Prevalence of Childhood
274156      and Adult Obesity in the United States, 2011–2012. JAMA. 2014;
            311(8):806–814
274157-     44. Trasande, L., 2010, How Much Should We Invest in Preventing
274164      Childhood Obesity? Health Affairs, 29, no. 3:372–378
274165-     45. Liu, S., and Chollet, D., Price and Income Elasticity of the Demand for
274262      Health Insurance and Health Care Services: A Critical Review of the
            Literature, Mathematica Policy Research Inc., (March 2006)
274263-     46. Ringel, JS., Hosek, SD., Vollaard, BA., and S. Mahnovski (2002), The
274330      elasticity of demand for health care; A review of the literature and its
            application to the military health system, National Defense Research
            Institute, RAND Health
274331-     47. Noelle-Angelique Molinari et al., ‘‘Outof-Pocket Costs of Childhood
274341      Immunizations: A Comparison by Type of Insurance Plan,’’ Pediatrics,
            120(5) pp. e1148–e1156 (2007)
274342-     48. “Quantity-Price Relationships in Health Insurance”, Charles L
274345      Trowbridge, Chief Actuary, Social Security Administration (DHEW
            Publication No. (SSA) 73–11507, November 1972)
274346-     49. Bertko, J., Glied, S., et al. The Cost of Covering Contraceptives
274349      Through Health Insurance (February 9, 2012)
274350-     50. Washington Business Group on Health, Promoting Healthy
274372      Pregnancies:
            Counseling and Contraception as the First Step, Report of a Consultation
            with Business and Health Leader (September 20, 2000)
274373-     51. Campbell, K.P., Investing in Maternal and Child Health: An Employer’s
274699      Toolkit, National Business Group on Health (2007)
274700-     52. Trussell, J., et al. The Economic Value of Contraception: A Comparison
274710      of 15 Methods, American Journal Public Health, 1995; 85(4):494–503
274711-     53. Revenues of H.R. 3162, the Children’s Health and Medicare Protection
274719      Act, for the Rules Committee (August 1, 2007)
274720-     54. U.S. Bureau of Labor Statistics’ May 2014 National Occupational
274760      Employment and Wage Estimates
274761-     55. “Table of Small Business Size Standards Matched To North American
274806      Industry Classification System Codes,” effective July 14, 2014, U.S. Small
                                                                          Page 13 of 26
           Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


                      Business Administration
       274807-        56. Agency for Healthcare Research and Quality, Center for Financing,
       274808         Access and Cost Trends. 2013 Medical Expenditure Panel Survey-Insurance
                      Component – Table I.A.2.a
       274809-        57. Burke, A. & Simmons, A., Increased Coverage of Preventive Services
       274816         with Zero Cost Sharing Under the Affordable Care Act (June, 2014)
       274817-        58. Simmons, A., Warren, K., & McClain, K., The Affordable Care Act:
       274823         Advancing the Health of Women and Children (January, 2015)
       274824-        59. Gipson, J.D. et al., The Effects of Unintended Pregnancy on Infant,
       274844         Child and Parental Health: A Review of the Literature, Studies on Family
                      Planning, 2008, 39(1):18–38
       274845-        60. Inst. Of Med., Clinical Preventive Services for Women: Closing the
       275094         Gaps, Wash., DC: Nat’l Acad. Press, 2011
       275095         61. American law Institute, Principles of corporate governances section
                      1.06
       275096-        62. Black’s law Dictionary (9th ed. 2009)
       275101
       275102-        Medical Loss Ratio submissions for 2013 reporting year
       369581
                     III. Public Comments (included above)
                                    Disc 9: 2017 Rulemakings
                     Interim Final Rules, 82 Fed. Reg. 47792 (Oct. 13, 2017)
                     Interim Final Rules, 82 Fed. Reg. 47838 (Oct. 13, 2017)
                     I. Federal Register Documents
          16         1. Religious Exemptions and Accommodations for Coverage of Certain
                     Preventive Services Under the Affordable Care Act, Interim Final Rules, 82
                     Fed. Reg. 47792 (Oct. 13, 2017)
           2         2. Moral Exemptions and Accommodations for Coverage of Certain
                     Preventive Services Under the Affordable Care Act, Interim Final Rules, 82
                     Fed. Reg. 47838 (Oct. 13, 2017)
           3         3. Coverage for Contraceptive Services, Request for Information, 81 Fed.
                     Reg. 47741 (July 22, 2016)
           4         4. Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Final Rules, 80 Fed. Reg. 41318 (July 14, 2015)
           5         5. Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Interim Final Rules, 79 Fed. Reg. 51092 (August 27, 2014)
           6         6. Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Proposed Rules, 79 Fed. Reg. 51118 (August 27, 2014)
           7         7. Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Final Rules, 78 Fed. Reg. 39870 (July 2, 2013)
           8         8. Coverage of Certain Preventive Services Under the Affordable Care Act,
                     Proposed Rules, 78 Fed. Reg. 8456 (Feb. 6, 2013)
           9         9. Certain Preventive Services Under the Affordable Care Act, Advance

6
    Federal Register documents not Bates stamped because the PDFs are certified and secure.
                                                                                    Page 14 of 26
        Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


                    Notice of Proposed Rulemaking, 77 Fed. Reg. 16501 (Mar. 21, 2012)
        10          10. Student Health Insurance Coverage, Final Rules, 77 Fed. Reg. 16453
                    (Mar. 21, 2012)
        11          11. Group Health Plans and Health Insurance Issuers Relating to Coverage
                    of Preventive Services Under the Patient Protection and Affordable Care
                    Act, Final Rules, 77 Fed. Reg. 8725 (Feb. 15, 2012)
        12          12. Group Health Plans and Health Insurance Issuers Relating to Coverage
                    of Preventive Services Under the Patient Protection and Affordable Care
                    Act, Amended Interim Final Rules, 76 Fed. Reg. 46621 (Aug. 3, 2011)
        13          13. Group Health Plans and Health Insurance Issuers Relating to Coverage
                    of Preventive Services Under the Patient Protection and Affordable Care
                    Act, Interim Final Rules, 75 Fed. Reg. 41726 (July 19, 2010)
                    II. Supporting Materials –Moral Exemption Interim Final Rules, 82
                    Fed. Reg. 47838 (Oct. 13, 2017)7
     369582-        1. Institute of Medicine, Clinical Preventive Services for Women, Closing
     369831         the Gaps (July 29, 2011)
     369832-        2. Kaiser Family Foundation & Health Research & Education Trust,
     370053         “Employer Health Benefits, 2017 Annual Survey”
     370054-        3. FDA’s guide, “Birth Control: Medicines To Help You”
     370074
     370074-        4. Guidance on the Temporary Enforcement Safe Harbor for Certain
     370080         Employers, Group Health Plans, and Group Health Insurance Issuers with
                    Respect to the Requirement to Cover Contraceptive Services Without Cost
                    Sharing Under section 2713 of the Public Health Service Act, Section
                    715(a)(1) of the Employee Retirement Income Security Act, and Section
                    9815(a)(1) of the Internal Revenue Code (issued on February 10, 2012, and
                    reissued on August 15, 2012)
     370081-        5. Department of Labor Self Certification Form (EBSA Form 700)
     370083
     370083-        6. Guidance on the Temporary Enforcement Safe Harbor for Certain
     370089         Employers, Group Health Plans and Group Health Insurance Issuers with
                    Respect to the Requirement to Cover Contraceptive Services Without Cost
                    Sharing Under Section 2713 of the Public Health Service Act, Section
                    715(a)(1) of the Employee Retirement Income Security Act, and Section
                    9815(a)(1) of the Internal Revenue Code (June 28, 2013)
     370090-        7. HHS Model Notice
     370092
     370093-        8. FAQs About Affordable Care Act Implementation Part 36 (DOL)
     370103
     370104-        9. FAQs About Affordable Care Act Implementation Part 36 (HHS)
     370114

7
 Where the rule regarding moral exemptions refers to the rule regarding religious exemptions for
support, please see the record materials for the religious exemptions for the relevant supporting
documents.
                                                                                      Page 15 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


370115-     10. Guttmacher Institute, “Refusing to Provide Health Services” (June 1,
370121      2017)
370122-     11. From George Washington to the Hebrew Congregation in Newport,
370123      Rhode Island (Aug. 18, 1790)
370124-     12. Letter to the Society of the Methodist Episcopal Church at New
369581      London, Connecticut (February 4, 1809)
369582-     13. James Madison, “Essay on Property” (March 29, 1792)
370127
370128-     14. First draft of the First Amendment, 1 Annals of Congress
370129      434 (June 8, 1789)
370130-     15. HRSA Women’s Preventive Services Guidelines (2011)
370133
370134-     16. HRSA Women’s Preventive Services Guidelines (2016)
370138
370139-     17. Guttmacher Institute, “Insurance Coverage of Contraceptives” (Aug. 1,
370145      2017)
370146-     18. Jennifer Haberkorn, “Two years later, few Hobby Lobby copycats
370151      emerge,” Politico (Oct. 11, 2016)
370152-     19. Gallup, “Americans, Including Catholics, Say Birth Control Is Morally
370159      OK,” (May 22, 2012)
370160-     20. Gallup, “Most Americans Still Believe in God” (June 14–23, 2016)
370164
370165-     21. Pew Research Center, “Where the Public Stands on Religious Liberty
370206      vs. Nondiscrimination” (Sept. 28, 2016)
370207-     22. “Health Insurance Coverage Bulletin,” March 2015 Annual Social and
370245      Economic Supplement to the Current Population Survey
370246-     23. U.S. Census Bureau, “Age and Sex Composition: 2010” (May 2011)
370261
370262-     24. Guttmacher Institute, “Contraceptive Use in the United States” (Sept.
370275      2016)
            III. Supporting Materials – Religious Exemption Interim Final Rules,
            82 Fed. Reg. 47792 (Oct. 13, 2017)
370276-     1. Institute of Medicine, Clinical Preventive Services for Women, Closing
370525      the Gaps (July 29, 2011)
370526-     2. Kaiser Family Foundation & Health Research & Education Trust,
370747      “Employer Health Benefits, 2017 Annual Survey”
370748-     3. FDA’s guide, “Birth Control: Medicines To Help You”
370767
370768-     4. Guidance on the Temporary Enforcement Safe Harbor for Certain
370774      Employers, Group Health Plans, and Group Health Insurance Issuers with
            Respect to the Requirement to Cover Contraceptive Services Without Cost
            Sharing Under section 2713 of the Public Health Service Act, Section
            715(a)(1) of the Employee Retirement Income Security Act, and Section
            9815(a)(1) of the Internal Revenue Code (issued on February 10, 2012, and
            reissued on August 15, 2012)
                                                                           Page 16 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


370775-     5. Department of Labor Self Certification Form (EBSA Form 700)
370776
370777-     6. Guidance on the Temporary Enforcement Safe Harbor for Certain
370783      Employers, Group Health Plans and Group Health Insurance Issuers with
            Respect to the Requirement to Cover Contraceptive Services Without Cost
            Sharing Under Section 2713 of the Public Health Service Act, Section
            715(a)(1) of the Employee Retirement Income Security Act, and Section
            9815(a)(1) of the Internal Revenue Code (June 28, 2013)
370784-     7. HHS Model Notice
370786
370787-     8. Letters from HHS and DOL to the issuers and third party administrators
370826      of certain plaintiffs in Zubik and other pending cases
370827-     9. FAQs About Affordable Care Act Implementation Part 36 (DOL)
370837
370838-     10. FAQs About Affordable Care Act Implementation Part 36 (HHS)
370848
370849-     11. Manya Brachear Pashman, “Wheaton College ends coverage amid fight
370853      against birth control mandate,” Chicago Tribune (July 29, 2015)
370854-     12. Laura Bassett, “Franciscan University Drops Entire Student Health
370857      Insurance Plan Over Birth Control Mandate,” HuffPost (May 15, 2012)
370857-     13. Guttmacher Institute, “Facts on Publicly Funded Contraceptive Services
370860      in the United States,” March 2016
370861-     14. HHS, “Title X Family Planning”
370862
370863-     15. Caroline Cunningham, “How Much Will Your Birth Control Cost Once
370868      the Affordable Care Act Is Repealed?” Washingtonian (Jan. 17, 2017)
370869-     16. Planned Parenthood, “All About Birth Control Methods”
370871
370872-     17. Kaiser Family Foundation & Health Research & Educational Trust,
371083      “Employer Health Benefits, 2010 Annual Survey”
371084-     18. Guttmacher Institute, “Contraceptive Use in the United States”
371097      (September 2016)
371098-     19. “The Best Intentions” (IOM 1995)
371490
371491-     20. H. Boonstra, et al., “Abortion in Women’s Lives”, Guttmacher Inst.
371538      (2006)
371539-     21. John S. Santelli & Andrea J. Melnikas, “Teen Fertility in Transition:
371559      Recent and Historic Trends in the United States,” 31 Ann. Rev. Pub. Health
            371 (2010)
371560-     22. Bearak, J.M. and Jones, R.K., “Did Contraceptive Use Patterns Change
371565      after the Affordable Care Act? A Descriptive Analysis,” 27 Women’s
            Health Issues 316 (Guttmacher Inst. May-June 2017)
371566-     23. Peter Arcidiacono, et al., “Habit Persistence and Teen Sex: Could
371603      Increased Access to Contraception Have Unintended Consequences for
            Teen Pregnancies?” (2005)
                                                                          Page 17 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


371604-     24. G. Raymond et al., “Population effect of increased access to emergency
371611      contraceptive pills: a systematic review,” 109 Obstet. Gynecol. 181 (2007)
371612-     25. William D. Mosher & Jo Jones, U.S. Dep’t of HHS, CDC, National
371665      Center for Health Statistics, “Use of Contraception in the United States:
            1982–2008”, 23 Vital and Health Statistics 29 (Aug. 2010)
371666-     26. Helen M. Alvaré, “No Compelling Interest: The ‘Birth Control’
371724      Mandate and Religious Freedom,” 58 Vill. L. Rev. 379 (2013)
371725-     27. Christopher Tietze, “Unintended Pregnancies in the United States,
371728      1970-1972,” 11 Fam. Plan. Persp. 186 (1979)
371729-     28. Lawrence B. Finer & Stanley K. Henshaw, “Disparities in Rates of
371736      Unintended Pregnancy in the United States, 1994 and 2001” 38 Persp. on
            Sexual Reprod. Health 90 (2006)
371737-     29. J.L Dueñas, et al., “Trends in the Use of Contraceptive Methods and
371742      Voluntary Interruption of Pregnancy in the Spanish Population during
            1997–2007,” 83 Contraception 82 (2011)
371743-     30. D. Paton, “The economics of family planning and underage
371761      conceptions,” 21 J. Health Econ. 207 (2002)
371762-     31. T. Raine et al., “Emergency contraception: advance provision in a
371769      young, high-risk clinic population,” 96 Obstet. Gynecol. 1 (2000)
371770-     32. M. Belzer et al., “Advance supply of emergency contraception: a
371776      randomized trial in adolescent mothers,” 18 J. Pediatr. Adolesc. Gynecol.
            347 (2005)
371777-     33. NIH, “Female Contraceptive Development Program (U01)” (Nov. 5,
371789      2013)
371790-     34. NIH, Overweight & Obesity Statistics (August 2017)
371801
371802-     35. HHS, Office on Women’s Health, “Does birth control raise my risk for
371819      health problems?” and “What are the health risks for smokers who use birth
            control?” (April 2017)
371820-     36. Skovlund, CW, “Association of Hormonal Contraception with
371828      Depression,” 73 JAMA Psychiatry 1154 (Nov. 1, 2016)
371829-     37. Havrilesky, L.J, et al., “Oral Contraceptive User for the Primary
372342      Prevention of Ovarian Cancer,” Agency for Healthcare Research and
            Quality, Report No.: 13-E002-EF (June 2013)
372343-     38. Kelli Miller, “Birth Control & Cancer: Which Methods Raise, Lower
372347      Risk,” The Am. Cancer Society, (Jan. 21, 2016)
372348-     39. “WPSI 2016 Recommendations: Evidence Summaries and Appendices”
372507
372508-     40. ASPE, “The Affordable Care Act Is Improving Access to Preventive
372510      Services for Millions of Americans” (May 14, 2015)
372511-     41. WPSI, Final Report to the U.S. Department of Health and Human
372544      Services,
            Health Resources & Services Administration Recommendations for
            Preventive Services for Women (December 2016)
372545-     42. Michael J. New, “Analyzing the Impact of State Level Contraception

                                                                          Page 18 of 26
  Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


372569      Mandates on Public Health Outcomes,” 13 Ave Maria L. Rev. 345 (2015)
372570-     43. HRSA Women’s Preventive Services Guidelines (2011)
372573
372574-     44. HRSA Women’s Preventive Services Guidelines (2016)
372578
372579-     45. Guttmacher Institute, “Insurance Coverage of Contraceptives”
372585
372586-     46. Jennifer Haberkorn, “Two years later, few Hobby Lobby copycats
372590      emerge,” Politico (Oct. 11, 2016)
372591-     47. Nasdaq.com, “4 Publicly Traded Religious Companies if You’re
372593      Looking to Invest in Faith” (Feb. 7, 2014)
372594-     48. EO 12866 Meetings re Coverage Of Certain Preventive Services Under
372612      The Affordable Care Act
372613-     49. Franciscan Alliance, 2015 Employee Benefits Booklet
372648
372649      50. FDA Birth Control Guide
372650-     51. Catholic Diocese of Pittsburgh, “Award-winning attorney ‘humbled’ by
372652      recognition,” Pittsburgh Catholic
372653-     52. “Little Sisters Fight for Religious Freedom,” National Review (Oct. 2,
372666      2013)
372667-     53. “Meet the major legal players in the Conestoga Wood Specialties
372674      Supreme Court case,” LancasterOnline (Mar. 25, 2014)
372675-     54. Media coverage regarding certain entities that have filed suit
372709
372710-     55. Chart regarding Number of Employees/Students in Litigating Entities
372716
372717-     56. “Health Insurance Coverage Bulletin,” March 2015 Annual Social and
372755      Economic Supplement to the Current Population Survey
372756-     57. United States Census Bureau, “Age and Sex Composition: 2010” (May
372772      2011)
372773-     58. NCHS Data Brief, “Current Contraceptive Status Among Women Aged
372779      15-44: United States, 2011-2013” (Dec. 2014)
372780-     59. Catholic Health Association of the United States, Women’s Preventive
372781      Health Services Final Rule
372782-     60. U.S. Census Bureau, Current Population Reports, Health Insurance
372809      Coverage in the United States: 2013
372810-     61. Data tables from the Medical Expenditure Panel Survey (MEPS) of the
372813      Agency for Healthcare Research and Quality of HHS
372814      62. Email with information from Office of Personnel Management

372815-     63. John Asker, et al., “Corporate Investment and Stock Market Listing: A
372863      Puzzle?” 28 Review of Financial Studies Issue 2 (Oct. 7, 2014)
372864-     64. Rayhanul Ibrahim, “The number of publicly-traded US companies is
372867      down 46% in the past two decades,” Yahoo! Finance (Aug. 8, 2016)

                                                                          Page 19 of 26
      Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


 372868-        65. Roman Catholic Diocese of Reno, “Diocese of Reno Directory: 2016-
 372945         2017”
 372946-        66. Wikipedia, “List of Catholic dioceses in the United States”
 372982
 372983-        67. National Catholic Educational Association, “Catholic School Data”
 372987
 372988-        68. Guidestone Financial Resources, “Who We Serve”
 372989
 372990-        69. Gallup, “Most Americans Still Believe in God” (June 14–23, 2016)
 372994
 372995-        70. May 2016 National Occupational Employment and Wage Estimates
 373046         United States
 373047-        71. Occupation code 43-6011 for Executive Secretaries and Executive
 373055         Administrative Assistants
 373056-        72. Occupation code 11-3111 for Compensation and Benefits Managers
 373063
 373064-        73. Occupation code 23-1011 for Lawyers
 373072
 373073-        74. Occupation code11-1011 for Chief Executives
 373081
 373082-        75. Occupation code 11-1021 General and Operations Managers
 373471
 373092-        76. National Telecommunications and Information Agency (NTIA) Data re
 373472         Internet Use
 373473-        77. Improving Outcomes with Electronic Delivery of Retirement Plan
 373526         Documents (June 2015)
 373527-        78. Pew Research Center, “51% of U.S. Adults Bank Online”
 373538
 373539         79. Chart re 2015 User Fees Issuer
 373540-        80. Chart re 2015 User Fees TPA
 373542
 373543-        81. Chart re 2014 User Fees Issuer and TPA
 373552
 373553-        82. Chart re Notification from Eligible Organizations to HHS Regarding
 373579         Religious Objections to Providing Contraceptive Coverage
                        CD 10: 2017-2018 Rulemakings Part I

00000001-       Public Comments Regarding Religious and Moral Exemption Rules
002907028
                        CD 11: 2017-2018 Rulemakings Part 2

00290703-       Public Comments Regarding Religious and Moral Exemption Rules
00560388

  8
      Bates numbering restarts with Disc 10 and the 2017-2018 rulemaking.
                                                                             Page 20 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


                     CD 12: 2017-2018 Rulemakings Part 3

00560389-    Public Comments Regarding Religious and Moral Exemption Rules
00802963
00802964-    Administratively Closed Public Comments Regarding the Religious and
00802973     Moral Exemption Rules
00802974-    Religious Exemptions and Accommodations for Coverage of Certain
00803028     Preventive Services Under the Affordable Care Act, Final Rules, 83 Fed.
             Reg. 57,536 (Nov. 15, 2018)
00803029-    Moral Exemptions and Accommodations for Coverage of Certain
00803068     Preventive Services Under the Affordable Care Act, Final Rules, 83 Fed.
             Reg. 57,592 (Nov. 15, 2018)
             Additional Supporting Materials _ Moral Exemption Final Rule
00803069-    1. As (usage 2), Oxford English Dictionary Online (Feb. 2018)
00803073
00803074-    2. FDA, “Birth Control,” U.S. Food and Drug Administration (Mar. 6,
00803093     2018)
00803094-    3. “Insurance Coverage of Contraceptives,” The Guttmacher Institute (June
00803100     11, 2018)
00803101-    4. M.L. Kavanaugh et al., “Contraceptive method use in the United States:
00803108     trends and characteristics between 2008, 2012 and 2014,” 97 Contraception
             14 (2018)
00803109-    5. “IUD,” Planned Parenthood
00803115
00803116-    6. Charlotte Wessel Skovlund, et al., “Association of Hormonal
00803124     Contraception with Depression,” JAMA Psychiatry 1154 (published online
             Sept. 28, 2016)
00803125-    7. Practice Committee of the American Society for Reproductive Medicine,
00803131     “Hormonal Contraception: Recent Advances and Controversies,” 82
             Fertility and Sterility S26, S30 (2004)
00803132-    8. V.A. Van Hylckama et al., “The Venous Thrombotic Risk of Oral
00803139     Contraceptives, Effects of Estrogen Dose and Progestogen Type: Results of
             the MEGA Case-Control Study,” 339 Brit. Med. J. b2921 (2009)
00803140-    9. Y. Vinogradova et al., “Use of Combined Oral Contraceptives and Risk
00803154     of Venous Thromboembolism: Nested Case-Control Studies Using the
             QResearch and CPRD Databases,” 350 Brit. Med. J. h2135 (2015)
00803155-    10. Ø. Lidegaard et al., “Hormonal contraception and risk of venous
00803162     thromboembolism: national follow-up study,” 339 Brit. Med. J. b2890
             (2009)
00803163-    11. M. de Bastos et al., “Combined oral contraceptives: venous
00803218     thrombosis,” Cochrane Database Syst. Rev., Mar. 3, 2014
00803219-    12. L.J. Havrilesky et al., “Oral Contraceptive User for the Primary
00803732     Prevention of Ovarian Cancer,” Agency for Healthcare Research and
             Quality, Report No. 13-E002-EF (June 2013)


                                                                           Page 21 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


00803733-    13. Robert A. Hatcher et al., Contraceptive Technology (Ardent Media 18th
00803773     rev. ed. 2004)
00803774     14. N.R. Poulter, “Risk of Fatal Pulmonary Embolism with Oral
             Contraceptives ,” 355 Lancet 2088 (2000)
00803775-    15. Ø. Lidegaard et al., “Thrombotic Stroke and Myocardial Infarction with
00803784     Hormonal Contraception, 366 N. Engl. J. Med. 2257 (2012)
00803785-    16. M. Vessey et al., “Mortality in Relation to Oral Contraceptive Use and
00803791     Cigarette Smoking,” 362 Lancet 185 (2003)
00803792-    17. WHO Collaborative Study of Cardiovascular Disease and Steroid
00803799     Hormone Contraception, “Acute Myocardial Infarction and Combined Oral
             Contraceptives: Results of an International Multicentre Case-Control
             Study,” 349 Lancet 1202 (1997)
00803800-    18. K.M. Curtis et al., “Combined Oral Contraceptive Use Among Women
00803809     With Hypertension: A Systematic Review,” 73 Contraception 179 (2006)
00803810-    19. L.A. Gillum et al., “Ischemic stroke risk with oral contraceptives: A
00803816     meta analysis ,” 284 JAMA 72, 72–78 (2000)
00803817-    20. Renee Heffron et al., “Use of Hormonal Contraceptives and Risk of
00803824     HIV-1 Transmission: A Prospective Cohort Study,” 12 Lancet Infectious
             Diseases 19 (2012)
00803825-    21. Hormonal Contraception Doubles HIV Risk, Study Suggests ,” Science
00803827     Daily (Oct. 4, 2011)
00803828-    22. “Oral Contraceptives and Cancer Risk,” National Cancer Institute (Mar.
00803832     21, 2012)
00803833-    23. S. N. Bhupathiraju et al., “Exogenous hormone use: Oral contraceptives,
00803839     postmenopausal hormone therapy, and health outcomes in the Nurses’
             Health Study,” 106 Am. J. Pub. Health 1631 (2016)
00803840-    24. The World Health Organization Department of Reproductive Health and
00803841     Research, “Carcinogenicity of Combined Hormonal Contraceptives and
             Combined Menopausal Treatment,” (Sept. 2005)
00803842-    25. American Cancer Society, “Known and Probable Human Carcinogens,”
00803867     American Cancer Society (rev. Nov. 3, 2016)
00803868-    26. J.S. Santelli & A.J. Melnikas, “Teen fertility in transition: recent and
00803888     historic trends in the United States,” 31 Ann. Rev. Pub. Health 371 (2010)
00803889-    27. Peter Arcidiacono et al., Habit Persistence and Teen Sex: Could
00803926     Increased Access to Contraception Have Unintended Consequences for
             Teen Pregnancies? (2005)
00803927-    28. K. Buckles & D. Hungerman, “The Incidental Fertility Effects of School
00803970     Condom Distribution Programs ,” Nat’l Bureau of Econ. Research Working
             Paper No. 22322 (June 2016)
00803971-    29. Helen Alvaré, “No Compelling Interest: The ‘Birth Control’ Mandate
00804029     and Religious Freedom,” 58 Vill. L. Rev. 379 (2013)
00804030-    30. Lindberg L., Santelli J., “Understanding the Decline in Adolescent
00804036     Fertility in the United States, 2007–2012,” 59 J. Adolescent Health 577–83
             (Nov. 2016)

                                                                            Page 22 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


00804037-    31. Kearney MS and Levine PB, “Investigating recent trends in the U.S.
00804051     birth rate,” 41 J. Health Econ. 15–29 (2015)
00804052-    32. K. Ethier et al., “Sexual Intercourse Among High School Students —29
00804056     States and United States Overall, 2005–2015,” 66 CDC Morb. Mortal.
             Wkly Report 1393 (Jan. 5, 2018)
00804057-    33. Colen CG, Geronimus AT, and Phipps MG, “Getting a piece of the pie?
00804071     The economic boom of the 1990s and declining teen birth rates in the
             United States,” 63 Social Science & Med. 1531–45 (Sept. 2006)
00804072-    34. Atkins DN and Wilkins VM, “Going Beyond Reading, Writing, and
00804107     Arithmetic: The Effects of Teacher Representation on Teen Pregnancy
             Rates,” 23 J. Pub. Admin. Research & Theory 771–90 (Oct. 1, 2013)
00804108-    35. E. Collins & B. Herchbein, “The Impact of Subsidized Birth Control for
00804143     College Women: Evidence from the Deficit Reduction Act,” U. Mich. Pop.
             Studies Ctr. Report 11-737 (May 2011)
00804144-    36. D. Paton & L. Wright, “The effect of spending cuts on teen pregnancy,”
00804155     54 J. Health Econ. 135 (2017)
00804156-    37. Guttmacher Institute, “Fact Sheet: Induced Abortion in the United
00804158     States” (Jan. 2018)
00804159-    38. Kaiser Family Foundation, “State Requirements for Insurance Coverage
00804160     of Contraceptives,” Henry J Kaiser Family Foundation (Jan. 1, 2018)
00804161-    39. Michael J. New, “Analyzing the Impact of State Level Contraception
00804185     Mandates on Public Health Outcomes,” 13 Ave Maria L. Rev. 345 (2015)
00804186-    40. Adelle Simmons et al., “The Affordable Care Act: Promoting Better
00804195     Health for Women,” Table 1, ASPE (June 14, 2016)
00804196-    41. “Refusing to Provide Health Services,” The Guttmacher Institute (June
00804201     1, 2018)
             Additional Supporting Materials – Religious Exemption Final Rule

00804202-    1. As (usage 2), Oxford English Dictionary Online (Feb. 2018)
00804206
00804207-    2. Guttmacher Institute, “Insurance Coverage of Contraceptives”, The
00804213     Guttmacher Institute (June 11, 2018)
00804214-    3. Federal Law Protections for Religious Liberty, 82 FR 49668, 49669 (Oct.
00804226     26, 2017)
00804227-    4. M.L. Kavanaugh et al., Contraceptive method use in the United States:
00804234     trends and characteristics between 2008, 2012 and 2014, 97 Contraception
             14, 14–21 (2018)
00804235-    5. U.S. Census Bureau, “Quick Facts: Population Estimates, July 1, 2017”
00804237
00804238-    6. Planned Parenthood, “IUD”
00804244
00804245-    7. The Practice Committee of the American Society for Reproductive
00804251     Medicine, “Hormonal Contraception: Recent Advances and Controversies,”
             82 Fertility and Sterility S20, S26 (2004)

                                                                             Page 23 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


00804252-    8. V.A. Van Hylckama et al., “The Venous Thrombotic Risk of Oral
00804259     Contraceptives, Effects of Estrogen Dose and Progestogen Type: Results of
             the MEGA Case-Control Study,” 339 Brit. Med. J. 339b2921 (2009)
00804260-    9. Y. Vinogradova et al., “Use of Combined Oral Contraceptives and Risk
00804274     of Venous Thromboembolism: Nested Case -Control Studies Using the
             QResearch and CPRD Databases,” 350 Brit. Med. J. 350h2135 (2015)
00804275-    10. Ø. Lidegaard et al., “Hormonal contraception and risk of venous
00804282     thromboembolism: national follow-up study,” 339 Brit. Med. J. b2890
             (2009)
00804283-    11. M. de Bastos et al., “Combined oral contraceptives: venous
00804338     thrombosis,” Cochrane Database Syst. Rev. (Mar. 3, 2014)
00804339-    12. Robert A. Hatcher et al., Contraceptive Technology (Ardent Media 18th
00804379     rev. ed. 2004)
00804380     13. N.R. Poulter, “Risk of Fatal Pulmonary Embolism with Oral
             Contraceptives,” 355 Lancet 2088 (2000)
00804381-    14. Ø. Lidegaard et al., “Thrombotic Stroke and Myocardial Infarction with
 00804390    Hormonal Contraception,” 366 N. Eng. J. Med. 2257 (2012)
00804391-    15. M. Vessey et al., “Mortality in Relation to Oral Contraceptive Use and
 00804397    Cigarette Smoking,” 362 Lancet 185 (2003)
00804398-    16. WHO Collaborative Study of Cardiovascular Disease and Steroid
008044405    Hormone Contraception, “Acute Myocardial Infarction and Combined Oral
             Contraceptives: Results of an International Multicentre Case-Control
             Study,” 349 Lancet 1202 (1997)
00804406-    17. K.M. Curtis et al., Combined Oral Contraceptive Use Among Women
00804415     With Hypertension: A Systematic Review, 73 Contraception 179 (2006)
00804416-    18. L.A. Gillum et al., “Ischemic stroke risk with oral contraceptives: A
00804422     meta analysis,” 284 JAMA 72 (2000)
00804423-    19. Renee Heffron et al., “Use of Hormonal Contraceptives and Risk of
00804430     HIV-1 Transmission: A Prospective Cohort Study,” 12 Lancet Infectious
             Diseases 19 (2012)
00804431-    20. “Hormonal Contraception Doubles HIV Risk, Study Suggests,” Science
00804433     Daily (Oct. 4, 2011)
00804434-    21. “Oral Contraceptives and Cancer Risk” (Mar. 21, 2012, National Cancer
00804438     Institute (reviewed Feb. 22, 2018)
00804439-    22. S. N. Bhupathiraju et al., “Exogenous hormone use: Oral contraceptives,
00804445     postmenopausal hormone therapy, and health outcomes in the Nurses’
             Health Study,” 106 Am. J. Pub. Health 1631 (2016)
00804446-    23. The World Health Organization Department of Reproductive Health and
00804447     Research, “The Carcinogenicity of Combined Hormonal Contraceptives and
             Combined Menopausal Treatment”, World Health Organization (Sept.
             2005)
00804448-    24. American Cancer Society, “Known and Probable Human Carcinogens,”
00804473     American Cancer Society (rev. Nov. 3, 2016)
00804474-    25. Conde-Agudelo A, Rosas-Bermudez A, Kafury-Goeta AC. Birth
00804480     spacing and risk of adverse perinatal outcomes: a meta-analysis. JAMA
                                                                           Page 24 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


             2006; 295:1809–23
00804489-    26. John Hopkins Bloomberg Public Health School of Health,
00804490     Contraception Use Averts 272,000 Maternal Deaths Worldwide
00804491-    27. Schindler, A.E. (2013). Non-contraceptive benefits of oral hormonal
00804497     contraceptives. International Journal of Endocrinology and Metabolism, 11
             (1), 41–47
00804498-    28. American College of Obstetricians and Gynecologists, Committee on
00804503     Health Care for Underserved Women. (2015, January). Committee Opinion
             Number 615: Access to Contraception
00804504-    29. K. Buckles & D. Hungerman, “The Incidental Fertility Effects of School
00804547     Condom Distribution Programs,” Nat’l Bureau of Econ. Research Working
             Paper No. 22322 (June 2016)
00804548-    30. Lindberg L., Santelli J., “Understanding the Decline in Adolescent
00804554     Fertility in the United States, 2007–2012,” 59 J. Adolescent Health 577–83
             (Nov. 2016)
00804555-    31. Kearney MS and Levine PB, “Investigating recent trends in the U.S.
00804569     birth rate,” 41 J. Health Econ. 15–29 (2015)
00804570-    32. K. Ethier et al., “Sexual Intercourse Among High School Students—29
00804574     States and United States Overall, 2005–2015,” 66 CDC Morb. Mortal.
             Wkly Report 1393 (Jan. 5, 2018)
00804575-    33. Colen CG, Geronimus AT, and Phipps MG, “Getting a piece of the pie?
00804589     The economic boom of the 1990s and declining teen birth rates in the
             United States,” 63 Social Science & Med. 1531–45 (Sept. 2006)
00804590-    34. Atkins DN and Wilkins VM, “Going Beyond Reading, Writing, and
00804625     Arithmetic: The Effects of Teacher Representation on Teen Pregnancy
             Rates,” 23 J. Pub. Admin. Research & Theory 771–90 (Oct. 1, 2013)
00804626-    35. E. Collins & B. Herchbein, “The Impact of Subsidized Birth Control for
00804661     College Women: Evidence from the Deficit Reduction Act,” U. Mich. Pop.
             Studies Ctr. Report 11-737 (May 2011)
00804662-    36. D. Paton & L. Wright, “The effect of spending cuts on teen pregnancy,”
00804673     54 J. Health Econ. 135, 135-46 (2017)
00804674-    37. Guttmacher Institute, “Fact Sheet: Induced Abortion in the United
00804676     States” (Jan. 2018)
00804677-    38. Kaiser Family Foundation, “State Requirements for Insurance Coverage
00804678     of Contraceptives,” Henry J Kaiser Family Foundation (Jan. 1, 2018)
00804679-    39. Adelle Simmons et al., “The Affordable Care Act: Promoting Better
00804680     Health for Women,” Table 1, Assistant Secretary for Planning and
             Evaluation (June 14, 2016)
00804689-    40. Gallup, “Religion”
00804717
00804718-    41. “Do You Know Why Student Health Insurance Matters?”
00804719
00804720-    42. National Center for Education Statistics, Table 105.20, “Enrollment in
00804721     elementary, secondary, and degree-granting postsecondary institutions, by
             level and control of institution, enrollment level, and attendance status and
                                                                              Page 25 of 26
   Index for Rulemaking Record for the Religious and Moral 2018 Final Rules


             sex of student: Selected years, fall 1990 through fall 2026”
00804722-    43. Randy Pate, “Notice by Issuer or Third Party Administrator for
00804724     Employer/Plan Sponsor of Revocation of the Accommodation for Certain
             Preventive Services,” CMS (Nov. 30, 2017)
00804725-    44. Guttmacher Institute, “Contraceptive Use in the United States” (July
00804728     2018)
00804729-    45. Kaiser Family Foundation and Health Research and Educational Trust,
00804961     “Employer Health Benefits: 2018 Annual Survey”
00804962-    46. Employee Benefits Security Administration, “Health Insurance
00805000     Coverage Bulletin” Using Data for the March 2016 Annual Social and
             Economic Supplement to the Current Population Survey
00805001-    47. National Women’s Law Center’s Fact Sheet from September 2017
00805003
00805004-    48. U.S. Census Bureau Current Population Survey Table HI-01, “Health
00805006     Insurance Coverage in 2017: All Races”
00805007-    49. U.S. Census Bureau, Table S0101 “Age and Sex”
00805010
00805011-    50. Pew Research Center, “Where the Public Stands on Religious Liberty
00805052     vs. Nondiscrimination” (Sept. 28, 2016)
00805053-    51. Tables I.A.1 and I.A.2, Medical Expenditure Panel Survey, “Private-
00805058     Sector Data by Firm Size, Industry Group, Ownership, Age of Firm, and
             Other Characteristics: 2017,” HHS Agency for Healthcare Research and
             Quality
00805059-    52. Chart regarding Number of Employees/Students in Litigating Entities
00805065
00805066-    53. Chart regarding 2017 user fees
00805071
00805072-    54. Employee Benefits Security Administration, Technical Appendix:
00805098     March 2016 CPS Auxiliary Data
00805099     55. March 2016 CPS Auxiliary Data from EBSA (this data is publicly
             available online)




                                                                          Page 26 of 26
